Exhibit 10.1

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

***CONFIDENTIAL TREATMENT REQUESTED***

Note: Confidential treatment requested with respect to certain portions hereof
denoted with “***”

MEDA AB

- and -

BIODELIVERY SCIENCES INTERNATIONAL, INC

 

 

ASSIGNMENT AND REVENUE SHARING

AGREEMENT

 

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

ASSIGNMENT AGREEMENT (the “Agreement”) is dated January 23, 2015, and is made by
and between:

PARTIES

 

(1) MEDA AB, a corporation organised under the laws of Sweden, having its
principal offices at Pipers Våg 2A, SE-170 73 Solna, Sweden (“Meda”);

 

(2) BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware corporation, which has
principal offices at 801 Corporate Center Drive, Suite 210, Raleigh, NC 27607,
USA (“BDSI Parent”); and

 

(3) ARIUS PHARMACEUTICALS, INC., a Delaware corporation and wholly-owned
subsidiary of BDSI, having the same address as BDSI (“Arius”; collectively, with
BDSI Parent, “BDSI”).

BACKGROUND

 

(A) BDSI and Meda entered into a License and Development Agreement on
5 September 2007 (as amended, the “D&L Agreement”) for the development and
commercialisation of a BEMA formulation of fentanyl in North America. The
product has the trade name ONSOLIS®

 

(B) The NDA for the ONSOLIS® product was granted on 16 July 2009. As of the
Effective Date, the NDA is held by Meda.

 

(C) Meda and BDSI have agreed that BDSI shall, at its cost, use Commercially
Reasonable Efforts to attempt to resolve issues raised with respect to ONSOLIS®
relating to the formation of microscopic crystals and a fading of the colour in
order to obtain approval by the FDA of an amended NDA reflecting any revised
formulation or other changes necessary to resolve such issues, provided that
BDSI shall not have any obligations to perform any research, development, or
manufacturing work in undertaking such efforts.

 

(D) The Parties have further agreed that BDSI should seek a replacement licensee
for ONSOLIS® in North America and that Meda will facilitate the grant of a new
license concerning ONSOLIS®, and the transfer certain related assets and rights,
to BDSI and/or the replacement licensee, as further described in a Termination
Agreement (as defined below) to be negotiated and executed by the Parties as
described herein, provided that Meda shall be reimbursed for its expenses and
payments made under the D&L Agreement from certain BDSI receipts pursuant to the
New License, consistent with the terms of this Agreement, as shall be further
described in such Termination Agreement.

AGREED TERMS

 

1. INTERPRETATION

 

  1.1 The definitions and rules of interpretation in this clause apply in this
Agreement. Where a capitalised term is not defined in this Agreement it shall
have the meaning set out in the D&L Agreement.

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

  1.2 “CDC Royalty” means the lesser of: (i) payments to be made by BDSI
pursuant to Section 6.6.1 and, if applicable for any period during which
Licensed Products are sold in the Territory, 6.6.3 of that certain Clinical
Development and License Agreement, dated July 14, 2005, as amended, among CDC V,
LLC (“CDC”), BDSI Parent, Arius and Arius Two, Inc. (the “CDC Agreement”);
(ii) in the event of any amendment of the CDC Agreement following the Effective
Date that increases payments due under Section 6.6.1 and/or 6.6.3 thereof for
any period, the payments that would have been due by BDSI for such period
pursuant to Sections 6.6.1 and, if applicable for any portion of such period
during which Licensed Products are sold in the Territory, 6.6.3 of the CDC
Agreement under the terms thereof as the CDC Agreement existed as of the
Effective Date, absent the effects of such later amendment thereto; and
(iii) *** of Net Sales (as defined in the CDC Agreement) (“CDC Net Sales”).

 

  1.3 “D&L Agreement” has the meaning set out above in Background.

 

  1.4 “Effective Date” means the date of this Agreement.

 

  1.5 “MA Transfer Documents” all of the documentation necessary or desirable
for the transfer to BDSI of the Government Approvals held, as of the Effective
Date, in respect of a Licensed Product by Meda.

 

  1.6 “New License” means the agreement entered into between BDSI and the New
Licensee pursuant to Clause 3.

 

  1.7 “New Licensee” means the Third Party which enters into an agreement with
Meda and BDSI relating to a grant of all or some of the rights covered by the
D&L Agreement prior to its termination.

 

  1.8 “Payments” means any payment or other consideration paid by or on behalf
of the New Licensee or any of its Affiliates to BDSI or any of its Affiliates as
consideration for the grant of rights under the New License (including any
payment for the manufacture or supply of any Licensed Product to the extent that
such amount exceeds BDSI’s total direct and indirect costs of supply and
manufacture), such amounts to include but not be limited to all signature fees,
milestone payments, royalties, and option payments. Where BDSI receives amounts
in reimbursement of or advance payment for costs actually incurred by BDSI after
the date of the New License with respect to any of its obligations under the New
License, and BDSI has performed such obligations prior to such reimbursement or
uses any advanced sums for such purposes, those amounts received shall not be
considered as “Payments” hereunder, provided that, where BDSI’s internal labor
costs are being reimbursed or advanced, the exclusion thereof from “Payments”
hereunder shall only apply to the extent the FTE rate does not exceed $*** per
year. The definition of Payments shall be set out in more detail in the
Termination Agreement, consistent with the foregoing, when the payment
provisions under the New License are established.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

  1.9 “Termination Agreement” means an agreement containing further details
concerning the payments to be made to Meda in furtherance of Clause 3.3 hereof
upon termination of the D&L Agreement that is intended to be executed prior to
or simultaneously with the grant of a New License. Any Termination Agreement
shall, without limitation, contain provisions setting out in more detail the
terms on which Payments shall be shared, a full and final unconditional release
of any claims that Meda may have against BDSI and BDSI may have against Meda in
respect of the D&L Agreement, and an indemnity in favour of Meda in respect of
any claim or matter arising after the Effective Date in respect of Licensed
Products and/or under the D&L Agreement, as shall be further described in the
Termination Agreement.

 

  1.10 “Territory” has the meaning set out in the D&L Agreement.

 

  1.11 In this Agreement:

 

  (a) except where this Agreement specifies otherwise, all meetings shall be
conducted in and all communications and documents referred to in it or required
by it shall be in the English language;

 

  (b) all references to a particular clause or schedule shall be a reference to
that clause or schedule in or to this Agreement as it may be amended from time
to time pursuant to this Agreement;

 

  (c) the headings are inserted for convenience only and shall be ignored in
construing this Agreement;

 

  (d) words importing the masculine gender shall include the feminine and vice
versa and words in the singular include the plural and vice versa;

 

  (e) words denoting persons shall include any individual, partnership, company,
corporation, joint venture, trust association, organisation or other entity, in
each case whether or not having separate legal personality;

 

  (f) the words “in particular”, “include”, “included” and “including” are to be
construed without limitation to the generality of the preceding words;

 

  (g) reference to any statute or regulation includes any modification or
re-enactment of that statute or regulation; and

 

  (h) except as otherwise explicitly stated herein, words and phrases defined in
the D&L Agreement shall have the same meaning in this Agreement.

 

  1.12 In the event of any inconsistency or conflict between this Agreement and
any of the Schedules, this Agreement shall prevail.

 

  1.13 Except as otherwise explicitly stated herein, all terms, conditions and
provisions of the D&L Agreement shall apply to this Agreement mutatis mutandis.
In the event or any discrepancy or contradiction between this Agreement and the
D&L Agreement, this Agreement shall take precedence.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

2. TRANSFER OF THE MARKETING AUTHORIZATIONS; TERMINATION OF D&L AGREEMENT AND
SUPPLY AGREEMENT; GRANT OF RELATED RIGHTS TO BDSI

 

2.1 Promptly following the Effective Date, BDSI shall prepare the MA Transfer
Documents and submit the same to Meda for approval, such approval not to be
unreasonably withheld. On Meda’s approval of such documents, Meda shall sign the
MA Transfer Documents.

 

2.2 Following signature by Meda, BDSI shall promptly submit the MA Transfer
Documents, together with any other documents necessary for the transfer of the
Marketing Authorizations to BDSI to the FDA and any other Competent Authority
with which Meda holds a Marketing Authorization (or application therefor) in
respect of the Territory.

 

2.3 Upon such submission for each country in the Territory, Meda shall transfer
and assign, and hereby assigns, free and clear of all liens, claims, and
encumbrances (except those set forth in this Agreement), the Marketing
Authorization (or application therefor) for such country to BDSI along with the
corresponding safety and/or pharmacovigilance database(s) established and
maintained until such assignment by Meda.

 

2.4 On assignment of the Marketing Authorizations (and applications therefor) in
the Territory and the corresponding safety and/or pharmacovigilance databases
established and maintained until such assignment by Meda to BDSI, BDSI shall
have the right to (i) seek a commercialization partner for Licensed Products;
and (ii) seek Governmental Approvals of an amended NDA reflecting any revised
formulation or other changes necessary to resolve the above-referenced issues
and interact for that purpose with Competent Authorities or Governmental
Authorities

 

2.5 Meda shall until such time that a Reactivation occurs as contemplated by
Clause 5.1 below not exercise its rights (i) under Section 3.02, 3.04, 3.06,
3.07, or 7.03 of the D&L Agreement, (ii) with respect to Governmental Approvals
or interactions with Competent Authorities or Governmental Authorities, or
(iii) to purchase any products under the Supply Agreement, except as explicitly
set forth in this Agreement.

 

2.6 BDSI shall:

 

  (a) use, until the earliest of

 

  (i) the execution of a New License;

 

  (ii) the termination of this Agreement;

 

  (iii) Reactivation; or

 

  (iv) the occurrence of 11:59 p.m. Eastern (U.S.) time on February 28, 2016
without Meda’s exercising its right to cause Reactivation,

Commercially Reasonable Efforts to secure and maintain the Marketing
Authorizations in the Territory, to report ADRs to, and interact with, Competent
Authorities or Governmental Authorities in a manner reasonably consistent with
the obligations Meda had under Article VI of the D&L Agreement (including
Article VI thereof) with respect thereto;

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

  (b) have no obligations to supply any products to Meda for use or sale in the
Territory under the Supply Agreement, and

 

  (c) keep Meda indemnified pursuant to Section 10.01 of the D&L Agreement in
respect of any Loss that is indemnifiable under such Section 10.01 and Meda may
suffer as a consequence of any activities BDSI may undertake or omissions to act
by BDSI in respect of the Marketing Authorizations following the assignment
thereof to BDSI.

 

2.7 Meda shall reasonably cooperate with, and report ADRs and other information
to, BDSI to the extent necessary or useful to enable BDSI to comply with the
foregoing obligations.

 

2.8 Following signature of the MA Transfer Documents and submission thereof to
the relevant Competent Authority(ies) in a particular jurisdiction in the
Territory, Meda shall, except as explicitly provided herein, have no
responsibility with respect to such jurisdiction under (i) the D&L Agreement
with respect to the securing or maintenance of any Marketing Authorization
therein following the Effective Date or (ii) Section 3.03 or 5.01 of the D&L
Agreement, except in the event of a Reactivation in which the Marketing
Authorizations are assigned back to Meda pursuant to Clause 5.1.

 

3. NEW LICENSE

 

3.1 Promptly following the Effective Date, BDSI shall use its Commercially
Reasonable Efforts to seek a New Licensee of the rights granted under the D&L
Agreement. Prior to entering any material discussions with a potential New
Licensee (including disclosing a copy of the D&L Agreement) BDSI shall enter
into a confidentiality agreement with the potential New Licensee limiting the
disclosure and use Meda’s Confidential Information on customary and reasonable
terms, provided that (i) BDSI shall be entitled to disclose Meda’s Confidential
Information to the extent it relates to the Licensed Products to potential New
Licensees under such an agreement and (ii) the use of such Meda’s Confidential
Information to the extent it relates to the Licensed Products shall be permitted
only in such negotiations and for purposes of granting and exercising any rights
granted under a New License and for no other purpose whatsoever. The sole
purpose of any such negotiations shall be the negotiation of a New License with
a New Licensee.

 

3.2 BDSI shall keep Meda reasonably informed of the status of any negotiations
that take place pursuant to Clause 3.1, including providing Meda with the
financial terms of any proposed New License and a copy of any term sheet
provided to or by any proposed New Licensee.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

3.3 At any time following execution of a confidentiality agreement as set forth
above, BDSI may propose the terms of a New License to the applicable New
Licensee. BDSI and Meda shall use Commercially Reasonable good faith efforts to
negotiate and enter into a Termination Agreement prior to or in conjunction with
BDSI’s negotiation and execution of a New License, which Termination Agreement
shall include customary and reasonable provisions for such an agreement, and, at
the minimum, also contain provisions relating to the following:

 

  (a) an indemnity in favour of Meda in respect of any claim or matter arising
after the effectiveness of the New License resulting from acts or omissions of
BDSI or the New Licensee occurring after such effectiveness in respect of
Licensed Products in the Territory;

 

  (b) revenue sharing provisions such that the New Licensee (or, subject to Meda
and BDSI agreeing on suitable terms for the protection of Meda’s interest in
such payments, BDSI) pays directly to Meda: (i) *** of Payments remaining after
the deduction of the CDC Royalty (subject to Clause 3.3(c)) until the total of
such payments equals ***; (ii) for Payments, remaining after deduction of the
CDC Royalty (subject to Clause 3.3(c)), received by BDSI or its Affiliates in
excess of those necessary to cause payments due under part (i) of this Clause
3.3(b) to equal *** of such Payments remaining after the deduction of the CDC
Royalty (subject to Clause 3.3(c)) until the total of payments under this part
(ii) of this Clause 3.3(b) equals *** in addition to the *** payable under part
(i) of this Clause 3.3(b); and (iii) *** of Payments, remaining after the
deduction of the CDC Royalty (subject to Clause 3.3(c)), received by BDSI or its
Affiliates thereafter;

 

  (c) for purposes of Clause 3.3(b), under no circumstances shall: (i) any
deduction be made in respect of the CDC Royalty from any signature fee or
milestone payment payable to BDSI or any Affiliate thereof pursuant to the New
License; (ii) any CDC Royalty deducted in any Quarter from Payments pursuant to
Clause 3.3(b) exceed *** of the CDC Net Sales to which such CDC Royalty
corresponds; or (iii) deductions from Payments in respect of the CDC Royalty
extend beyond the date six (6) months following the end of the Royalty Term (as
defined in Section 6.6.8 of the CDC Agreement).

 

  (d) all payment reports shall be copied to Meda and Meda shall have the right
to audit on the same terms as BDSI has the rights to audit payments under the
New License;

 

  (e) a provision that if a non-cash Payment is to be made pursuant to a New
License then Meda shall receive, at the time such payments are received, the
cash equivalent of the fair market value of its share of such non-cash Payment;

 

  (f) a provision that the financial terms (both as to amount and/or timing of
payments) of the New License may not be amended or varied in a manner that would
materially decrease corresponding payments to Meda without Meda’s prior written
consent, such consent not to be unreasonably withheld.

 

3.4 For the avoidance of doubt BDSI shall not enter into any agreement relating
to the licensing of rights to sell or Commercialize Licensed Products in the
Territory without Meda’s prior written consent, such consent not to be
unreasonably withheld or delayed, provided (i) always Meda may take into account
the ability of the New Licensee to make the payments under the New License and,
notwithstanding anything to the contrary, (ii) BDSI shall remain free to
exercise those rights nonexclusively licensed to Meda under Section 3.02 of the
D&L Agreement, or license such rights to others, and nothing in this Agreement
shall be deemed to supersede or limit BDSI’s reserved rights under the last
sentence of Section 3.02(a) of the D&L Agreement, or BDSI’s ability to license
such rights to others, to the extent, in each case, doing so would not conflict
with Meda’s rights under the EU Agreement.

 

3.5 As from the Effective Date, Meda shall not have any obligation to sell,
offer for sale, promote, market, or seek Governmental Approval for Licensed
Products in the Territory, except to the extent explicitly set forth in this
Agreement or unless and until a Reactivation occurs.

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

4. CONFIDENTIALITY

 

  4.1 Notwithstanding the termination of the D&L Agreement, and except as
explicitly set forth in this Agreement, the terms of Section 8 of the D&L
Agreement shall apply to, and bind Meda and BDSI in respect to confidentiality
and Confidential Information (as defined in the D&L Agreement) as though the
same were repeated herein, provided that, notwithstanding anything to the
contrary, BDSI shall have the right to (i) disclose Meda’s Confidential
Information to the extent it relates to the Licensed Products to any potential
New Licensee under reasonable conditions of confidentiality materially as
protective as those included in the D&L Agreement; (ii) use Meda’s Confidential
Information to the extent it relates to the Licensed Products as reasonably
necessary or useful to perform obligations, and exercise rights, under this
Agreement; and (iii) allow any New Licensee to use any such Confidential
Information solely for the purpose of evaluating whether to enter into or
negotiating any New License.

 

5. TERMINATION

 

  5.1 In the event that BDSI has not identified and agreed terms with a New
Licensee, and entered into a New License with a New Licensee, on or before
31 December 2015, Meda shall have the right but not the obligation on *** prior
written notice received by BDSI no later than February 28, 2016 (a “Reactivation
Notice”) to demand the reassignment of the Marketing Authorizations in the
Territory to Meda and to terminate this Agreement. On receipt of such a notice
by BDSI within sixty (60) days of such notice, (i) the provisions of Clauses 2
and 3 shall terminate; (ii) BDSI shall take all reasonable steps to promptly
assign the Marketing Authorizations and any other Government Approvals held by
it in respect of Licensed Products to Meda as soon as reasonably possible; and,
notwithstanding the sixty (60) day notice period set forth above, (iii) on such
assignment, on a country-by-country basis with respect to the Territory based on
such assignments, this Agreement shall terminate and the D&L Agreement and
Supply Agreement shall be reinstated in full force and effect, without
reflection or effect of any amendment thereto that may have been effected by the
terms of this Agreement during the effectiveness hereof, and continue according
to its terms (the occurrence of (i), (ii), and (iii), “Reactivation”).

 

  5.2 To the extent permissible under applicable law, a Party shall have the
right to terminate this Agreement immediately upon giving written notice of
termination to the other Party upon the occurrence of any insolvency event in
respect of the other Party, including, without limitation, the following events:

 

  (a) if the other Party files in any court or agency pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganisation or for an arrangement or for the appointment of a receiver or
trustee of the Party of all or substantially all of its assets, and such
petition shall not be dismissed within sixty (60) days after the filing thereof;

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

  (b) if the other Party is served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof;

 

  (c) if the other Party proposes or becomes a party to any dissolution or
liquidation; or

 

  (d) the other Party makes an assignment for the benefit of its creditors.

 

  5.3 Subject to any earlier termination as set forth above, this Agreement
shall terminate on the earlier of (i) the termination of the D&L Agreement or
(ii) the occurrence of 11:59 p.m. Eastern (U.S.) time on February 28, 2016
without Meda’s exercising its right to cause Reactivation or BDSI’s execution of
a New License with a Third Party.

 

  5.4 Upon termination of this Agreement pursuant to Section 5.2 or clause
(ii) of Section 5.3, and subject to any termination of the D&L Agreement or
Supply Agreement and those provisions thereof that may apply on such
termination, BDSI shall promptly take all reasonable steps to assign the
Marketing Authorizations and any other Government Approvals held by it in
respect of Licensed Products in the Territory to Meda and, on a
country-by-country basis with respect to the Territory based on such
assignments, the D&L Agreement and Supply Agreement (and the Parties’ rights and
obligations thereunder) shall be reinstated in full force and effect, without
reflection or effect of any amendment thereto that may have been effected by the
terms of this Agreement during the effectiveness hereof, and termination of this
Agreement shall not prejudice any of the Parties’ rights and remedies which have
accrued as of such termination.

 

6. REPRESENTATIONS AND WARRANTIES.

 

  6.1 Each Party represents and warrants to the other Party that:

 

  (a) As of the Effective Date, it is duly organized and validly existing under
the laws of the jurisdiction of its organization and has full power and
authority to enter into this Agreement and the transactions contemplated hereby
and to carry out the provisions hereof.

 

  (b) As of the Effective Date, each Party hereby represents and warrants that
such Party is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder.

 

  (c)

This Agreement is a legal and valid obligation binding upon it and is
enforceable in accordance with its terms, except that the enforcement of the
rights and remedies created hereby is subject to bankruptcy, insolvency,
reorganization and similar laws of general application affecting the rights and
remedies of creditors and that the availability of the remedy of specific
performance or of injunctive relief is subject to the discretion of the

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

  court before which any proceeding therefor may be brought. As of the Effective
Date, this Agreement does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it.

 

  6.2 EXCEPT WITH RESPECT TO CLAIMS OF PATENT INFRINGEMENT, BREACHES OF
CONFIDENTIALITY, AND THIRD PARTY DAMAGES COVERED BY THE INDEMNIFICATION PROVIDED
UNDER THIS AGREEMENT, THE D&L AGREEMENT, OR THE SUPPLY AGREEMENT, OR THE GRANT
BY BDSI OF ANY NEW LICENSE IN BREACH OF THIS AGREEMENT, NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, EXEMPLARY, CONSEQUENTIAL,
INDIRECT, OR PUNITIVE DAMAGES (AS SUCH TERMS ARE DEFINED IN BLACK’S LAW
DICTIONARY, SIXTH EDITION) IN CONNECTION WITH THIS AGREEMENT.

 

7. GENERAL PROVISIONS

 

  7.1 Save as specifically provided herein, nothing in this Agreement shall
amend or vary the obligations of the Parties in EU Agreement or the supply
agreement executed in conjunction with the EU Agreement.

 

  7.2 The provisions of Section 14 of the D&L Agreement shall apply to this
Agreement as though the same were repeated herein save that:

 

  (a) ***

 

  (b) Section 14.09 (Publicity) shall not apply to this Agreement;

 

  (c) Section 14.14 (Third Party Beneficiary) shall not apply to this Agreement.

 

8. COSTS

Each Party shall pay its own costs in connection with the negotiation and
preparation of this Agreement and any New License and/or Termination Agreement.

[Signature page to follow.]

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

This Agreement has been entered into on the date stated at the beginning of it.

 

Signed by:

/s/ Jörg-Thomas Dierks

Name:

Jörg-Thomas Dierks

Position:

CEO

 

By and on behalf of MEDA AB

- and -

 

Date: January 23, 2015

 

Signed by:

/s/ Mark A. Sirgo

Position: President & CEO Name: Mark A. Sirgo

 

By and on behalf of BIODELIVERY SCIENCES INTERNATIONAL, INC.

- and -

 

Date: January 23, 2015

 

Signed by:

/s/ Mark A. Sirgo

Position: President & CEO Name: Mark A. Sirgo

 

By and on behalf of ARIUS PHARMACEUTICALS, INC.

[Signature page to Assignment and Revenue Sharing Agreement]